DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 March 2022.
Applicant's election with traverse of with traverse in the reply filed on 11 March 2022 is acknowledged.  The traversal is on the ground(s) that It is believed that multiple groups can be searched and examined together without undue burden. Additionally, considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications.  This is not found persuasive because the Applicant failed to make an argument set forth in the restriction requirement dated 13 January 2022 which stated ‘There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: for species 1, feature a plurality of sound generators installed at the body portion needs to be searched which is not required for species 2 or 3.’
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (U.S. 6,325,233 B1).
With regard to claim 1, Harris discloses a fuel cap (10, Fig. 4) capable of being used for a vehicle, which has a locking structure (C6:L65-C7:L4) capable of generating a sound interval, comprising: a head portion (12, Fig. 4) having a handle formed at a first side (32, Fig. 4) and one or more striking portions installed at a second side (C6:L65-C7:L1); and a body portion (20, Fig. 4) integrally assembled with the head portion (Fig. 4) and having a plurality of sound generators (62, Fig. 4) installed at the body portion and disposed in a state of being struck by the one or more striking portions installed at the second side of the head portion according to a rotation of the head portion by a locking torque (C7:L35-50).
With regard to claim 2, Harris as applied above in claim 1 discloses the claimed invention wherein each of the striking portions is installed at a circular frame having an installation recess (60, Fig. 5) capable of disposing, fixing, and spacing apart the striking portions at predetermined intervals.
With regard to claim 3, Harris as applied above in claim 2 discloses the claimed invention wherein each of the striking portions is disposed on a circumference formed by the circular frame (16, Figs. 4 and 5).
 With regard to claim 6, Harris as applied above in claim 1 discloses the claimed invention wherein: the head portion and the body portion are integrally rotated when the fuel cap for a vehicle is locked to a fuel inlet of the vehicle, and at a time when the fuel cap for a vehicle is locked to the fuel inlet of the vehicle, the body portion is fixed by thread locking, and the head portion is further rotated by the locking torque (C10:L6-28).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  “wherein each of the striking portions includes one end inserted into and supported on the circular frame and wound in a spring shape, and another end configured to strike the plurality of sound generators and formed in a shape in which a distal portion of the another end is bent inward” ... “wherein the plurality of sound generators are grouped into a predetermined number of sound generators, the predetermined number of sound generators are repeatedly disposed, and the plurality of sound generators are pipe-shaped cylinders and have different outer diameters”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735      

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735